              Case 18-34808-SLM                   Doc 1     Filed 12/19/18 Entered 12/19/18 15:33:33                               Desc Main
                                                            Document     Page 1 of 32
Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Frank Theatres Bayonne/South Cove, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                                                                                  c/o Christopher Lang,
                                                                                                  Chief Restructuring Officer
                                  191 Lefante Way                                                 8750 N. Central Expressway
                                  Bayonne, NJ 07002                                               Dallas, TX 75231
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Hudson                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       http://franktheatres.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 18-34808-SLM                     Doc 1        Filed 12/19/18 Entered 12/19/18 15:33:33                               Desc Main
Debtor
                                                                 Document     Page 2 of Case
                                                                                         32 number (if known)
          Frank Theatres Bayonne/South Cove, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5121

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                            Case number
                                                 District                                 When                            Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Rider 1 attached hereto                                  Relationship
                                                 District                                 When                           Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
             Case 18-34808-SLM                 Doc 1         Filed 12/19/18 Entered 12/19/18 15:33:33                                Desc Main
Debtor
                                                             Document     Page 3 of Case
                                                                                     32 number (if known)
         Frank Theatres Bayonne/South Cove, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                    50-99                                          5001-10,000                               50,001-100,000
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 18-34808-SLM                   Doc 1       Filed 12/19/18 Entered 12/19/18 15:33:33                                 Desc Main
Debtor
                                                             Document     Page 4 of Case
                                                                                     32 number (if known)
          Frank Theatres Bayonne/South Cove, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 19, 2018
                                                  MM / DD / YYYY


                             X   /s/ Christopher Lang                                                    Christopher Lang
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ Kenneth A. Rosen                                                     Date December 19, 2018
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Kenneth A. Rosen
                                 Printed name

                                 Lowenstein Sandler LLP
                                 Firm name

                                 One Lowenstein Drive
                                 Roseland, NJ 07068
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     973.597.2500                  Email address      krosen@lowenstein.com

                                 02160-1979 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 18-34808-SLM         Doc 1   Filed 12/19/18 Entered 12/19/18 15:33:33             Desc Main
                                  Document     Page 5 of 32


                                            RIDER 1

                                      LIST OF DEBTORS


       On December 19, 2018, each of the affiliated entities listed below (the “Debtors”) filed a
voluntary petition for relief in this Court under chapter 11 of title 11 of the United States Code.
The Debtors have moved for joint administration of their chapter 11 cases under the case number
assigned to the chapter 11 case of Frank Theatres Bayonne/South Cove, LLC.


Frank Theatres Bayonne/South Cove, LLC
Frank Entertainment Group, LLC
Frank Management LLC
Frank Theatres, LLC
Frank All Star Theatres, LLC
Frank Theatres Blacksburg LLC
Frank Theatres Delray, LLC
Frank Theatres Kingsport LLC
Frank Theatres Montgomeryville, LLC
Frank Theatres Parkside Town Commons LLC
Frank Theatres Rio, LLC
Frank Theatres Towne, LLC
Frank Theatres York, LLC
Frank Theatres Mt. Airy, LLC
Frank Theatres Southern Pines, LLC
Frank Theatres Sanford, LLC
Frank Theatres Shallotte, LLC
Revolutions at City Place LLC
Revolutions of Saucon Valley LLC
Frank Entertainment Rock Hill LLC
Frank Entertainment PSL, LLC
Frank Hospitality Saucon Valley LLC
Frank Hospitality York LLC
Galleria Cinema, LLC




35986/2
12/18/2018 203120754.1
            Case 18-34808-SLM                          Doc 1          Filed 12/19/18 Entered 12/19/18 15:33:33                  Desc Main
                                                                      Document     Page 6 of 32




 Fill in this information to identify the case:

 Debtor name         Frank Theatres Bayonne/South Cove, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                  (Official Form 204)
                  Other document that requires a declaration     List of Equity Security Holders and Statement of Corporate Ownership

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 19, 2018                       X /s/ Christopher Lang
                                                                       Signature of individual signing on behalf of debtor

                                                                       Christopher Lang
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 18-34808-SLM                Doc 1      Filed 12/19/18 Entered 12/19/18 15:33:33                               Desc Main
                                                        Document     Page 7 of 32



Fill in this information to identify the case:

Debtor Name: Frank Theatres Bayonne/South Cove, LLC, et al.
United States Bankruptcy Court for the: District of New Jersey                                                                Check if this is an
                                                                                                                                 Amended filing
CASE NUMBER (if known):



Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Holding 30 Largest Unsecured
Claims and Are Not Insiders                                                           12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or
Chapter 9 case. Include claims which the debtor disputes.1 Do not include claims by any
person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
claims by secured creditors, unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 30 largest unsecured claims.
 

    Name of creditor and          Name, telephone number and          Nature of           Indicate if    Amount of claim 
    complete mailing address,     email address of creditor           claim (for           claim is      If the claim is fully unsecured, fill in only unsecured
    including zip code            contact                             example,           contingent,     claim amount. If claim is partially secured, fill in 
                                                                      trade debts,      unliquidated,    total claim amount and deduction for value of 
                                                                      bank loans,        or disputed     collateral or setoff to calculate unsecured claim. 
                                                                      professional                       Total            Deduction for  Unsecured claim 
                                                                      services,                          claim, if        value of 
                                                                      and                                partially        collateral or 
                                                                      government                         secured          setoff 
                                                                      contracts) 
Kite Realty Group, LP     Kite Realty Group, LP                      Landlord                                                                    $801,765.12
PO Box 743806             Attn: Dave Buell
Atlanta, GA 30374         30 S. Meridian Street
                          Suite 1100
                          Indianapolis, IN 46204
                          Telephone: 317-713-5647
Moss Adams LLP            Moss Adams LLP                Professional                                                                             $288,463.53
8750 N Central Expwy      Attn: Christopher Lang        Fees
Dallas, TX 75231          8750 N Central Expwy
                          Dallas, TX 75231
                          Telephone: 469-453-7199
Paragon Management, LLC Paragon Management, LLC         Professional                                                                             $284,008.29
2461 Hillsboro Blvd.      Attn: Mike Whalen             Fees
Deerfield Beach, FL 33442 2461 Hillsboro Blvd.
                          Deerfield Beach, FL 33442
                          Telephone: 954-320-7112 Ext..
                          2525




1
   The information contained herein shall not constitute an admission of liability by, nor shall it be binding on, the Debtor. The information contained
herein, including the failure by the Debtor to list any claim as contingent, unliquidated or disputed, does not constitute a waiver of the Debtor’s right
to contest the validity, priority or amount of any claim. Additionally, no comprehensive legal and/or factual investigations with regard to possible
defenses to any claims set forth in the “Consolidated List of Creditors Holding 30 Largest Unsecured Claims” have been completed. Therefore, the
listing does not and should not be deemed to constitute: (1) waiver of any defense to any listed claims; (2) an acknowledgement of the allowability of
any listed claims; and/or (3) a waiver of any other right or legal position of the Debtor.

35986/2
12/19/2018 203120758.2
          Case 18-34808-SLM           Doc 1     Filed 12/19/18 Entered 12/19/18 15:33:33                            Desc Main
                                                Document     Page 8 of 32
Debtor    Frank Theatres Bayonne/South Cove, LLC, et al.          Case Number (if known)
          Name 

Name of creditor and         Name, telephone number and      Nature of         Indicate if    Amount of claim 
complete mailing address,    email address of creditor       claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
including zip code           contact                         example,         contingent,     claim amount. If claim is partially secured, fill in 
                                                             trade debts,    unliquidated,    total claim amount and deduction for value of 
                                                             bank loans,      or disputed     collateral or setoff to calculate unsecured claim. 
                                                             professional                     Total            Deduction for  Unsecured claim 
                                                             services,                        claim, if        value of 
                                                             and                              partially        collateral or 
                                                             government                       secured          setoff 
                                                             contracts) 
JTL Rock Hill, LLC           JTL Rock Hill, LLC             Landlord                                                                  $157,200.00
8201 Preston Road            Attn: Anita Clark
Suite 700                    8201 Preston Road
Dallas, TX 75225             Suite 700
                             Dallas, TX 75225
                             Telephone: 803-324-1711
IMAX Corporation             IMAX Corporation              Trade debt                                                                 $150,981.70
2525 Speakman Dr.            2525 Speakman Dr.
Mississauga, Ontario,        Mississauga, Ontario, Canada,
Canada, L5K 1B1              L5K 1B1
                             Telephone: 905-403-6500
Staples Credit Plan          Staples Credit Plan           Trade debt                                                                 $115,590.35
PO BOX405386                 500 Staples Drive
Atlanta, GA 30384-5386       Framingham, MA 01702
                             Telephone: 800-767-1291
First Run LLC                First Run LLC                 Trade Debt                                                                 $107,430.79
350 N. LaSalle Drive         350 N. LaSalle Drive
Suite 1100                   Suite 1100
Chicago, IL 60654            Chicago, IL 60654
                             Telephone

Frank Investments, Inc.     Frank Investments, Inc.         Trade debt                                                                 $96,375.11
1003 W. Indiantown Road     1003 W. Indiantown Road
Suite 210                   Suite 210
Jupiter, FL 33458           Jupiter, FL 33458
                            Telephone.
Roadside Attractions        Roadside Attractions            Trade debt                                                                 $90,912.58
7920 Sunset Blvd.           Attn: Eddie Dotson
Suite 402                   7920 Sunset Blvd.
Los Angeles, CA 90046       Suite 402
                            Los Angeles, CA 90046
                            Telephone: 323.882.8490
Deluxe Echostar LLC         Deluxe Echostar LLC             Trade debt                                                                 $89,511.30
P.O. BOX 88042              2400 W. Empire Avenue
Chicago, IL 60680-1042      Suite 200
                            Burbank, CA 91504
                            Telephone: 800-328-0304
Sysco of South East Florida Sysco of South East Florida     Trade debt                                                                 $88,631.02
1999 Martin Luther King     1999 Martin Luther King Blvd.
Blvd.                       Riviera Beach, FL 33404
Riviera Beach, FL 33404     Telephone: 561- 881-8031

Bonita Marie International   Bonita Marie International    Trade debt                                                                  $66,976.77
1960 Rutgers University      1960 Rutgers University Blvd.
Blvd.                        Lakewood, NJ 08701
Box 2015                     Telephone: 732-363-0212
Lakewood, NJ 08701




                                                                 -2-
          Case 18-34808-SLM           Doc 1     Filed 12/19/18 Entered 12/19/18 15:33:33                            Desc Main
                                                Document     Page 9 of 32
Debtor    Frank Theatres Bayonne/South Cove, LLC, et al.          Case Number (if known)
          Name 

Name of creditor and         Name, telephone number and      Nature of         Indicate if    Amount of claim 
complete mailing address,    email address of creditor       claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
including zip code           contact                         example,         contingent,     claim amount. If claim is partially secured, fill in 
                                                             trade debts,    unliquidated,    total claim amount and deduction for value of 
                                                             bank loans,      or disputed     collateral or setoff to calculate unsecured claim. 
                                                             professional                     Total            Deduction for  Unsecured claim 
                                                             services,                        claim, if        value of 
                                                             and                              partially        collateral or 
                                                             government                       secured          setoff 
                                                             contracts) 
Entertainment Supply &       Entertainment Supply &         Trade debt                                                                 $65,621.68
Technologies, LLC            Technologies, LLC
3820 Northdale Blvd. # 308B 3820 Northdale Blvd. # 308B
Tampa, FL 33624              Tampa, FL 33624
                             Telephone: 813-960-1646
Entertainment Studios        Entertainment Studios Motion   Trade debt                                                                 $64,408.65
Motion Pictures, LLC         Pictures, LLC
1925 Century Park East       Attn: Griselda Gonzales
10th Floor, Los Angeles, CA 1925 Century Park East
90067                        10th Floor, Los Angeles, CA
                             90067
                             Telephone: 310-277.3500
Blacksburg APF Partners      Blacksburg APF Partners LLC    Trade debt                                                                 $62,646.67
LLC                          226 Wexler Street
226 Wexler Street            Suite 200
Suite 200                    Kingsport, TN 37600
Kingsport, TN 37600
Dorsey Whitney LLP           Dorsey Whitney LLP             Professional                                                               $57,470.72
300 Crescent Court           300 Crescent Court             Fees
Suite 400                    Suite 400
Dallas, TX 75201             Dallas, TX 75201
                             Telephone
Cinema Scene Marketing       Cinema Scene Marketing         Trade debt                                                                 $53,671.12
9200 Indian Creek Pkwy       9200 Indian Creek Pkwy
# 200                        # 200
Overland Park, KS 66210      Overland Park, KS 66210
                             Telephone: 913-825-0574
Vistar Corporation           Vistar Corporation             Trade debt                                                                 $51,366.12
1700 Avenue B                1700 Avenue B
Kissimmee, FL 34758          Kissimmee, FL 34758
S V Media Works, LLC         S V Media Works, LLC           Trade debt                                                                 $51,163.65
40875 Hayrake Place          40875 Hayrake Place
Aldie, VA 20105              Aldie, VA 20105
20th Century Fox Film Corp. 20th Century Fox Film Corp.     Trade debt                                                                 $48,960.37
5799 Collection Center Drive 5799 Collection Center Drive
Chicago, IL 60693            Chicago, IL 60693
The Weinstein Company,       The Weinstein Company, LLC     Trade debt                                                                 $48,074.63
                                                   th
LLC                          345 Hudson Street, 13 Floor
Dept. CH 17365               New York, NY 10014
Palatine, IL 60055-7365
Saucon Valley Square         Saucon Valley Square Condo     Trade debt                                                                 $41,949.94
Condo Association            Association
1208 Route 34, Suite 19      1208 Route 34, Suite 19
Aberdeen, NJ 07747           Aberdeen, NJ 07747
The ICEE Company             The ICEE Company               Trade debt                                                                 $40,392.94
PO BOX 515723, Los           1205 S. DuPont Avenue
Angeles, CA 90051-5203       Ontario, CA 91761-7817
                             Telephone: 818-727-0369




                                                                 -3-
          Case 18-34808-SLM            Doc 1     Filed 12/19/18 Entered 12/19/18 15:33:33                           Desc Main
                                                Document      Page 10 of 32
Debtor    Frank Theatres Bayonne/South Cove, LLC, et al.          Case Number (if known)
          Name 

Name of creditor and         Name, telephone number and      Nature of         Indicate if    Amount of claim 
complete mailing address,    email address of creditor       claim (for         claim is      If the claim is fully unsecured, fill in only unsecured
including zip code           contact                         example,         contingent,     claim amount. If claim is partially secured, fill in 
                                                             trade debts,    unliquidated,    total claim amount and deduction for value of 
                                                             bank loans,      or disputed     collateral or setoff to calculate unsecured claim. 
                                                             professional                     Total            Deduction for  Unsecured claim 
                                                             services,                        claim, if        value of 
                                                             and                              partially        collateral or 
                                                             government                       secured          setoff 
                                                             contracts) 
A24 Films LLC                A24 Films LLC                  Trade debt                                                                 $40,392.94
31 W. 27th St., 11th floor   31 W. 27th St., 11th floor
New York, NY 10001           New York, NY 10001
                             Telephone:
Card Services                Card Services                  Trade debt                                                                 $36,290.69
PO BOX 13337                 Express Mail Remittance
Philadelphia, PA 19101-3337 Processing
                             20500 Belshaw Avenue
                             Carson, CA 90746
Direct TV                    Direct TV                      Trade debt                                                                 $35,049.32
1025 Lenox Park Blvd.        1025 Lenox Park Blvd. Atlanta,
Atlanta, GA 30319            GA 30319
Water Tower Square           Water Tower Square             Trade debt                                                                 $33,184.14
Associates                   Associates
350 Sentry Parkway           350 Sentry Parkway
Building 630, Suite 300      Building 630, Suite 300
Blue Bell, PA 19422          Blue Bell, PA 19422
Visa Entertainment Solutions Visa Entertainment Solutions Trade debt                                                                   $30,637.31
US Ltd.                      US Ltd.
6300 Wilshire Blvd.          6300 Wilshire Blvd.
Suite 940                    Suite 940
Los Angeles, CA 90048        Los Angeles, CA 90048
Sidley Austin LLP            Sidley Austin LLP              Professional                                                               $30,404.25
2201 McKinney Avenue         2201 McKinney Avenue           Fees
#2000                        #2000
Dallas, TX 75201             Dallas, TX 75201
Betson Enterprises           Betson Enterprises             Trade debt                                                                 $28,187.60
303 Paterson Plank Road      303 Paterson Plank Road
Carlstadt, NJ 07072-2307     Carlstadt, NJ 07072-2307




                                                                 -4-
            Case 18-34808-SLM                          Doc 1          Filed 12/19/18 Entered 12/19/18 15:33:33                               Desc Main
                                                                     Document      Page 11 of 32
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Frank Theatres Bayonne/South Cove, LLC                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Frank Entertainment Group, LLC                                                                                                  100% of equity interests



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Chief Restructuring Officer of the corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date December 19, 2018                                                      Signature /s/ Christopher Lang
                                                                                            Christopher Lang

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 18-34808-SLM                          Doc 1          Filed 12/19/18 Entered 12/19/18 15:33:33          Desc Main
                                                                     Document      Page 12 of 32



                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Frank Theatres Bayonne/South Cove, LLC                                                      Case No.
                                                                                   Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Frank Theatres Bayonne/South Cove, LLC in the above captioned action, certifies
that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s)
10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:
 Frank Entertainment Group, LLC




 None [Check if applicable]




 December 19, 2018                                                     /s/ Kenneth A. Rosen
 Date                                                                  Kenneth A. Rosen
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Frank Theatres Bayonne/South Cove, LLC
                                                                       Lowenstein Sandler LLP
                                                                       One Lowenstein Drive
                                                                       Roseland, NJ 07068
                                                                       973.597.2500 Fax:973.597.2400
                                                                       krosen@lowenstein.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
Case 18-34808-SLM         Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33           Desc Main
                                  Document      Page 13 of 32



                            ACTION BY WRITTEN CONSENT
                                      OF THE
                                BOARD OF MANAGERS
                                       AND
                                REQUISITE MEMBERS
                                        OF
                          FRANK ENTERTAINMENT GROUP, LLC

                                  Dated: December 19, 2018

        The undersigned, being a member of the Board of Managers (the “Board”) and the
holders of all of the outstanding Redeemable Preferred Units (as defined in the Parent LLC
Agreement (defined below)) (the “Requisite Members”), as applicable, of Frank Entertainment
Group, LLC, a Delaware limited liability company (the “Parent”), acting by written consent
pursuant to the Delaware Limited Liability Company Act, as amended from time to time, and the
Fourth Amended and Restated Limited Liability Company Agreement of the Parent, dated as of
September 15, 2017 (as amended, amended and restated, or otherwise modified from time to
time, the “Parent LLC Agreement”; capitalized terms used herein and not otherwise defined
having the meanings ascribed to such terms in the Parent LLC Agreement), do hereby consent to,
adopt and approve of the following resolutions, with the same effect as if such resolutions were
approved and adopted at a duly constituted meeting of the Board and the Requisite Members of
the Parent, as applicable:

       WHEREAS, the Parent is the sole member of each of the limited liability companies set
forth on Annex 1 attached hereto (each a “Company” and together, collectively, the
“Companies”);

       WHEREAS, each Company is a business entity that provides entertainment by operating
a movie theatre and conducting such other business activities may be determined by the Parent
from time to time;

       WHEREAS, pursuant to the limited liability agreement of each Company, as amended,
amended and restated, or otherwise modified from time to time, (i) the day-to-day management
of each Company and its business and affairs, and the exercise of powers of each Company, are
vested solely in the Parent and (ii) the Parent may act on behalf of each Company with the
approval of the Board (at a duly convened meeting or by written consent of the Board);

         WHEREAS, pursuant to the Parent LLC Agreement, (i) any actions of the Board or any
may be taken by written consent (without a meeting, without notice and without a vote) so long
as such consent is signed by at least the Managers holding the number of votes that would be
necessary to authorize or take such action at a meeting of the Board in which all Managers then
serving on the Board were present; provided that the Seacoast Preferred Manager and the EHH
Preferred Manager (if members of the Board at such time) must execute any written consent for
it to be valid and (ii) each Manager shall have one (1) vote on all matters submitted to the Board
(whether the consideration of such matter is taken at a meeting, by written consent or otherwise);


35986/2
12/19/2018 203217693.10
Case 18-34808-SLM         Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33             Desc Main
                                  Document      Page 14 of 32


provided that if at any time there is a vacancy on the Board with respect to the EHH Preferred
Manager or the Seacoast Preferred Manager, the Seacoast Preferred Manager or EHH Preferred
Manager, as applicable, shall have two (2) votes on all matters submitted to the Board;

        WHEREAS, as of the date hereof, (i) the undersigned Manager, David J. Mack, has been
appointed as the EHH Preferred Manager (which appointment, for the avoidance of doubt,
became effective prior to the effectiveness of these resolutions) and (ii) following the resignation
of Timothy Fay as Seacoast Preferred Manager effective as of the date hereof (which
resignation, for the avoidance of doubt, became effective prior to the effectiveness of these
resolutions), there is a vacancy on the Board with respect to the Seacoast Preferred Manager,
and, as a result, David J. Mack holds the number of votes that would be necessary to authorize or
take any action at a meeting of the Board in which all Managers then serving on the Board were
present;

        WHEREAS, pursuant to Section 5.1(d) of the Parent LLC Agreement, without the prior
written consent or waiver of the holders of at least 66 2/3% of the outstanding Redeemable
Preferred Units, the Parent shall not take, and shall cause each of its Subsidiaries (including each
Company) to refrain from taking, certain actions, including, but not limited to (i) delegating to
any Person the power to exercise all or any material portion of the authority or duties of the
Board or a board of directors or board of managers or similar governing body of any Subsidiary
of the Parent (including each Company), (ii) filing a voluntary bankruptcy or similar proceeding
or fail to contest any bankruptcy or similar proceeding filed against the Parent or any of its
Subsidiaries (including each Company), (iii) borrow money or enter into any agreement to
borrow money in excess of $500,000 or any amendment, supplement, extension, modification or
similar agreement with respect to Indebtedness, (iv) become subject to any agreement or
instrument which by its terms would (under any circumstances) restrict (A) the right of the
Parent or any of its Subsidiaries (including each Company) to make loans, advances or
Distributions or pay dividends to, transfer property to, or repay any Indebtedness owed to, the
Parent or any Subsidiary (including each Company) or any holders of Units or other Equity
Securities of the Parent or any Subsidiary (including each Company) or (B) the Parent’s right to
perform the provisions of the Parent LLC Agreement (including provisions relating to the
declaration and payment of dividends on and the making of redemptions of, and Distributions on,
Equity Securities), other than the Senior Debt; and

        WHEREAS, the undersigned Requisite Members, being the holders of all of the
outstanding Redeemable Preferred Units, each desires to provide its written consent to the
resolutions set forth below and the actions, transactions and agreements contemplated or
reasonably implied thereby (by or on behalf of the Parent and each Company) for all purposes
under the Parent LLC Agreement (including, without limitation, for purposes of Section 5.1(d)
thereof).

        WHEREAS, the Board has reviewed and considered the assets, liabilities and liquidity of
the Parent and the Companies, the strategic alternatives available to the Parent and the
Companies, the value of the Parent, the Companies and their respective affiliates, and the impact
of the foregoing on the Parent’s and the Companies’ business;




                                                -2-
Case 18-34808-SLM         Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33             Desc Main
                                  Document      Page 15 of 32


        WHEREAS, the Board has had the opportunity to consult with the management and the
financial and legal advisors to Parent and the Companies (as applicable) and fully consider each
of the strategic alternatives available to Parent and the Companies;

       WHEREAS, the Board deems it advisable and in the best interest of Parent, each
Company and their respective creditors, interest holders, and other parties in interest, to consent
to and adopt, in the name and on behalf of Parent and each Company, the resolutions set forth
below.

       NOW, THEREFORE, BE IT:

        RESOLVED, that each of David J. Mack (in his capacity as Manager of the Parent),
Christopher Lang and any other duly appointed or elected officer of the Parent at any time in
office, acting alone (individually, each an “Authorized Officer” and collectively, the “Authorized
Officers”), are hereby authorized and empowered, in the name and on behalf of the Parent or
each Company, as applicable, with the assistance of their respective counsel, accountants and
advisers, as applicable, to (i) prepare, execute and file with the appropriate court a petition under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) commencing a chapter
11 case (the “Chapter 11 Case”) and (ii) take such other and further actions and steps as the
Authorized Officers may deem necessary, appropriate or advisable to obtain for the Parent or
each Company, as applicable, any and all relief to which they are or may be entitled under
chapter 11 of the Bankruptcy Code; and be it further

       RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized to execute and file on behalf of the behalf of the Parent or each Company, as
applicable, all petitions, schedules, lists, and other motions, papers, or documents, and to take
any and all actions that they deem necessary or proper to obtain relief under the Bankruptcy
Code, including, without limitation, any action necessary to maintain the ordinary course
operation of the Parent’s and each Company’s business; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to retain and employ, in the name and on behalf of the Parent or
each Company, as applicable, the law firm of Lowenstein Sandler LLP as legal counsel to the
Parent or each Company, as applicable, in connection with its existing financial arrangements
and capitalization, to represent and assist the Parent or each Company, as applicable, in carrying
out their respective duties under the Bankruptcy Code and to take any and all actions to advance
the Parent’s and each Company’s rights, including, but not limited to, filing any pleadings,
representing the Parent or each Company, as applicable, in obtaining financing and representing
the Parent or each Company in connection with a restructuring support agreement and plan of
reorganization and disclosure statement or otherwise; and in connection therewith, the
Authorized Officers, with power of delegation, are, and any one of them acting alone is, hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers,
and to cause to be filed an appropriate application for authority to retain the services of
Lowenstein Sandler LLP; and be it further




                                                -3-
Case 18-34808-SLM         Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33            Desc Main
                                  Document      Page 16 of 32


        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to employ, in the name and on behalf of the Parent or each
Company, as applicable, Moss Adams LLP (“Moss”) as financial advisor to the Parent or each
Company, as applicable, in connection with its existing financial arrangements and
capitalization, to represent and assist the Parent or each Company, as applicable, in carrying out
their respective duties under the Bankruptcy Code and to take any and all actions to advance the
Parent’s and each Company’s rights; and in connection therewith, the Authorized Officers, with
power of delegation, are, and any one of them acting alone is, hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications for authority to retain the services of Moss; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to retain and employ, in the name and on behalf of the Parent or
each Company, as applicable, Paragon Entertainment Holdings, LLC (or another comparable
entity, in the judgment of such Authorized Officer) as a consultant or advisor to the Parent or
each Company, as applicable, in connection with its operational duties; and be it further

        RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and directed to employ, in the name and on behalf of the Parent or each
Company, as applicable, Prime Clerk LLC (or another comparable entity, in the judgment of
such Authorized Officer) as claims, noticing and balloting agent to the Parent or each Company,
as applicable, in connection with their respective existing financial arrangements and
capitalization, to represent and assist the Parent or each Company, as applicable, in carrying out
their respective duties under the Bankruptcy Code and to take any and all actions to advance the
Parent’s or each Company’s respective rights and obligations; and in connection therewith, the
Authorized Officers, with power of delegation, are, and any one of them acting alone is, hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers,
and to cause to be filed appropriate applications for authority to retain the services of Prime
Clerk LLC (or another comparable entity, in the judgment of such Authorized Officer); and be it
further

       RESOLVED, that the Authorized Officers are, and any one of them acting alone is,
hereby authorized and empowered to employ, in the name and on behalf of the Parent or each
Company, as applicable, any other professionals to assist the Parent or each Company, as
applicable, in connection with its existing financial arrangements and capitalization, including to
represent and assist the Parent or each Company, as applicable, in carrying out their respective
duties under the Bankruptcy Code; and in connection therewith, the Authorized Officers, with
power of delegation, are, and any one of them acting alone is, hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed an
appropriate application for authority to retain the services of any other professionals as
necessary; and be it further

       RESOLVED, that in connection with the Chapter 11 Case, the Authorized Officers are,
and any one of them acting alone is, hereby authorized and empowered, in the name and on
behalf of the Parent or each Company, as applicable, to obtain the use of cash collateral and to
continue the process of obtaining debtor in possession financing, including the granting of liens



                                               -4-
Case 18-34808-SLM         Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33             Desc Main
                                  Document      Page 17 of 32


on or security interests in the Parent’s and each Company’s assets (including but not limited to
real property assets) as may be contemplated by or required under the terms of such debtor in
possession financing; and in connection therewith, each Authorized Officer, with power of
delegation, are, and any one of them acting alone is, hereby authorized and directed to execute
such cash collateral agreements and any related ancillary documents or agreements, in each case,
as in each Authorized Officer’s judgment is reasonable, expedient, convenient, necessary or
proper in connection with the foregoing, the execution thereof by such Authorized Officer to be
conclusive evidence of such determination; and be it further

        RESOLVED, that, without limiting the foregoing, the Board and the Requisite Members
have reviewed and considered the terms of that certain Senior Secured Debtor-In-Possession
Credit Agreement to be entered into by and among the Parent, Elm Park Capital Management,
LLC, as administrative agent, and the lenders from time to time party thereto (the “Lenders”), in
substantially the form attached hereto as Exhibit A (together with all exhibits, schedules and
annexes thereto, as the same may be amended, restated, modified or supplemented from time to
time, the “Credit Agreement”), and hereby deem it advisable and in the best interest of Parent,
each Company and their respective creditors, interest holders, and other parties in interest for the
Parent to enter into the Credit Agreement and perform its obligations thereunder, including,
without limitation, to grant a security interest in and lien upon all of the Parent’s existing and
after-acquired assets for the benefit of the Lenders; and be it further

       RESOLVED, that the form, terms and provisions of, and the transactions contemplated
by, the Credit Agreement, including all exhibits and schedules thereto, be, and hereby are,
authorized, ratified and approved in all respects; and be it further

        RESOLVED, that Authorized Officers be, and each of them hereby is, authorized and
empowered to execute and deliver the Credit Agreement, including all exhibits and schedules
attached thereto, and any amendments thereto or modifications thereof, in the name and on
behalf of the Parent, with such additions, deletions or changes therein (including, without
limitation, any additions, deletions or changes to any schedules or exhibits thereto) as the
Authorized Officer executing the same shall approve (the execution and delivery thereof by any
such Authorized Officer to be conclusive evidence of his or her approval of any such additions,
deletions or changes), the execution and delivery thereof by any such Authorized Officer to be
conclusive evidence that the same has been authorized, approved and ratified by the Board and
the Requisite Members; and be it further

        RESOLVED, that, in connection with the Credit Agreement, the Board and the Requisite
Members hereby deem it advisable and in the best interest of Parent, each Company and their
respective creditors, interest holders, and other parties in interest for each Company enter into
any Loan Documents (as defined in the Credit Agreement) (each a “Loan Document” and
together, collectively, the “Loan Documents”) to which each Company is or may become party,
and to perform the obligations of each Company thereunder, including, without limitation, to
grant a security interest in and lien upon each Company’s existing and after-acquired assets for
the benefit of the Lenders, and to guarantee the performance of the obligations of the Parent
under the Credit Agreement and the other Loan Documents; and be it further




                                                -5-
Case 18-34808-SLM         Doc 1     Filed 12/19/18 Entered 12/19/18 15:33:33             Desc Main
                                   Document      Page 18 of 32


        RESOLVED, that Authorized Officers be, and each of them hereby is, authorized and
empowered to execute and deliver, in the name and on behalf of the Parent or each Company, as
applicable, any and all Loan Documents to which the Parent or each Company is or will be a
party, including, but not limited to, all notes, fee letters, mortgages, account control agreements,
collateral assignments, intellectual property security agreements, any letter of credit applications,
joinder agreements, and all other documents, certificates, instruments and agreements executed
in connection with the foregoing and delivered to, or in favor of, the applicable persons or
entities in connection with the Credit Agreement and the other Loan Documents, as applicable,
and any and all other pledges, powers of attorney, consents, certificates, contracts, notices, letters
of credit, and other agreements, whether heretofore, now or hereafter executed by or on behalf of
the Parent or each Company, as applicable, and delivered to or in favor of the applicable persons
or entities in connection with the Credit Agreement and the other Loan Documents, and any
amendments thereto or modifications thereof (collectively, the “Related Financing Documents”),
in such forms as the Authorized Officer executing the same shall approve, and to cause the
Parent and each Company, as applicable, to perform all of its obligations under the Loan
Documents and the Related Financing Documents, the execution and delivery thereof by any
such Authorized Officer to be conclusive evidence that the same has been authorized, approved
and ratified by the Board and the Requisite Members; and be it further

        RESOLVED, that, without limiting the foregoing, in connection with the Chapter 11
Case, that the Authorized Officers are, and any one of them acting alone is, hereby authorized
and empowered to enter into, in the name and on behalf of the Parent or each Company, as
applicable, a restructuring support agreement among the applicable debtors and other parties
thereto, on such terms and conditions as are deemed necessary or advisable by any Authorized
Officer executing the same, the execution thereof by such Authorized Officer to be conclusive
evidence of such approval and determination; and be it further

        RESOLVED, that, without limiting the foregoing, the Authorized Officers are, and any
one of them acting alone is, hereby authorized, empowered and directed, in the name and on
behalf of the Parent or each Company, as applicable, to take such additional actions, to perform
all acts and deed, and to execute, ratify, certify, deliver, file and record such additional
agreements, notices, certificates, instruments, applications, payments, letters and documents as
any of them may deem necessary or appropriate to implement the provisions of the foregoing
resolutions, and to appoint such agents on behalf of the Parent or each Company, as applicable,
as such Authorized Officers, and any of them, may deem necessary or appropriate in connection
with any cash collateral use, post-petition financing, or restructuring support agreement, and the
transactions contemplated by any of the foregoing, the taking of such action to be conclusive
evidence thereof, and be it further

        RESOLVED, that, without limiting the foregoing, the Authorized Officers are, and any
one of them acting alone is, hereby authorized, empowered and directed, in the name and on
behalf of the Parent or each Company, as applicable, to (i) prepare, execute and deliver or cause
to be prepared, executed and delivered, and where necessary or appropriate, file or cause to be
filed with the appropriate governmental authorities, all such other agreements, instruments and
documents, including but not limited to all certificates, contracts, bonds, receipts or other papers,
(ii) incur and pay or cause to be paid all fees, expenses and taxes, including without limitation,



                                                 -6-
Case 18-34808-SLM         Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33             Desc Main
                                  Document      Page 19 of 32


legal fees and expenses, (iii) engage such persons as they shall in their judgment determine to be
necessary or appropriate and (iv) do any and all other acts and things, as he or she deems
necessary or advisable to carry out fully the intent and purposes of the foregoing resolutions and
each of the transactions contemplated thereby (and the doing of any such act or thing shall be
conclusive evidence that the same is deemed necessary or advisable), and the Parent or each
Company, as applicable, is each hereby authorized to perform any and all of its obligations under
the foregoing; and be it further

        RESOLVED, that each of the Authorized Officers are authorized, directed, and
empowered to perform or cause the performance of the obligations of the Parent or each
Company, as applicable, under Chapter 11, and to take all actions as in his, her, or its judgment
as are reasonable, expedient, convenient, necessary or proper in connection with the foregoing,
the taking of such action by such Authorized Officer to be conclusive evidence of such
determination; and be it further

        RESOLVED, that the omission from these resolutions of any agreement or other
arrangement contemplated by any of the agreements or instruments described in the foregoing
resolutions or any action taken or to be taken in accordance with any requirements of any of the
agreements or instruments described in the foregoing resolutions (or the transactions
contemplated thereby) shall in no manner derogate from the authority of the Authorized Officers
to take all actions necessary, desirable, advisable or appropriate to consummate, effectuate, carry
out or further the transactions contemplated by and the intent and purposes of the foregoing
resolutions, in the name of and on behalf of the Parent or each Company, as applicable; and it is
further

        RESOLVED, that each of the Authorized Officers may, by a written power-of-attorney,
authorize any other officer, employee, agent or counsel of the Parent or each Company to take
any action and to execute and deliver any agreement, instrument or other document referred to in
the foregoing resolutions in place of or on behalf of such Authorized Officer, with full power as
if such Authorized Officer was taking such action himself or herself; and be it further

       RESOLVED, that any and all past actions heretofore taken by any Authorized Officer or
any manager, officer, director, representative, attorney or agent of each Company, the Parent or
any of their respective subsidiaries in the name and on behalf of the Parent, each Company, or
any of their respective subsidiaries, as applicable, in connection with the transactions
contemplated by the foregoing resolutions be, and the same hereby are, ratified, confirmed and
approved in all respects as the act and deed of Parent, such Company, or any of their respective
subsidiaries, as applicable; and be it further

       RESOLVED, that this written consent may be executed (a) in any number of
counterparts, each of which shall be an original, but all of which together shall constitute one and
the same written consent, notwithstanding that the undersigned are not signatories to the original
or to the same counterpart and (b) via (i) facsimile transmission or (ii) other electronic
transmission which provides an accurate copy of this written consent (collectively, the
“Electronic Copy”), which such Electronic Copy shall be deemed an original.

             [Remainder of Page Intentionally Left Blank; Signature Pages Follow]


                                                -7-
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 20 of 32
Case 18-34808-SLM      Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33            Desc Main
                               Document      Page 21 of 32


                                           REQUISITE MEMBERS:

                                           SEACOAST CAPITAL PARTNERS III, L.P.

                                                  By: Seacoast III Advisors, LLC, its general
                                                  partner


                                           By: ___________________________
                                           Name:      Timothy Fay
                                           Title:     Partner




    [Signature Page to Written Consent of Board of Managers and Requisite Members of Frank
                                  Entertainment Group, LLC]
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 22 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 23 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 24 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 25 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 26 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 27 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 28 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 29 of 32
Case 18-34808-SLM   Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                            Document      Page 30 of 32
Case 18-34808-SLM    Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33      Desc Main
                             Document      Page 31 of 32


                                       Annex 1
               List of Companies (for which the Parent is Sole Member)

  1. Frank Theatres Bayonne/South Cove, LLC, a Delaware limited liability company
  2. Frank Management LLC, a Florida limited liability company
  3. Frank Theatres, LLC, a Delaware limited liability company
  4. Frank All Star Theatres, LLC, a Florida limited liability company
  5. Frank Theatres Blacksburg LLC, a Delaware limited liability company
  6. Frank Theatres Delray, LLC, a Delaware limited liability company
  7. Frank Theatres Kingsport LLC, a Delaware limited liability company
  8. Frank Theatres Montgomeryville, LLC, a Florida limited liability company
  9. Frank Theatres Parkside Town Commons LLC, a Delaware limited liability company
  10. Frank Theatres Rio, LLC, a Delaware limited liability company
  11. Frank Theatres Towne, LLC, a Delaware limited liability company
  12. Frank Theatres York, LLC, a Delaware limited liability company
  13. Frank Theatres Mt. Airy, LLC, a Delaware limited liability company
  14. Frank Theatres Southern Pines, LLC, a Delaware limited liability company
  15. Frank Theatres Sanford, LLC, a Delaware limited liability company
  16. Frank Theatres Shallotte, LLC, a Delaware limited liability company
  17. Revolutions at City Place LLC, a Delaware limited liability company
  18. Revolutions of Saucon Valley LLC, a Delaware limited liability company
  19. Frank Entertainment Rock Hill LLC, a Delaware limited liability company
  20. Frank Entertainment PSL, LLC, a Delaware limited liability company
  21. Frank Hospitality Saucon Valley LLC, a Delaware limited liability company
  22. Frank Hospitality York LLC, a Delaware limited liability company
  23. Galleria Cinema, LLC, a Florida limited liability company
Case 18-34808-SLM     Doc 1    Filed 12/19/18 Entered 12/19/18 15:33:33   Desc Main
                              Document      Page 32 of 32


                                     EXHIBIT A

                         FORM OF CREDIT AGREEMENT



See DIP Credit Agreement attached to the DIP Motion
